               Case 5:21-mj-70088-MAG Document 35 Filed 03/29/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone: (415) 436-6924
          FAX: (415) 436-7234
 8        jason.kleinwaks@usdoj.gov
 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                            SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                        ) No. 5:21-mj-70088-MAG
14                                                    )
             Plaintiff,                               ) NOTICE OF SUBSTITUTION OF COUNSEL
15                                                    )
        v.                                            )
16                                                    )
     FELIPE ALFONSO CONTRERAS, ET AL.,                )
17                                                    )
             Defendants.                              )
18                                                    )
19

20           The United States Attorney’s Office hereby files this Notice of Substitution of Counsel to advise

21 the Court that Assistant United States Attorney Jason Kleinwaks appears in this matter in substitution of

22 AUSA Sarah Griswold. Future ECF notices should be sent to Assistant United States Attorney

23 Kleinwaks with the following contact information: AUSA Jason Kleinwaks, 450 Golden Gate Avenue,

24 Box 36055, San Francisco, California 94102, jason.kleinwaks@usdoj.gov. AUSA Sarah Griswold

25 should be removed from the list of persons to be noticed..

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL               1                                              v. 11/1/2018
     5:21-mj-70088-MAG
            Case 5:21-mj-70088-MAG Document 35 Filed 03/29/21 Page 2 of 2




 1

 2 DATED: March 29, 2021                           Respectfully submitted,

 3                                                 STEPHANIE M. HINDS
                                                   Acting United States Attorney
 4

 5
                                                   ___/s/_____________________
 6                                                 JASON KLEINWAKS
                                                   Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL    2                                           v. 11/1/2018
     5:21-mj-70088-MAG
